                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JERMAINE ANTWAN TART,                      )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )             1:18CV598
                                           )
MATTHEW THEODORE JOHNS,                    )
et al.,                                    )
                                           )
                     Defendants.           )


                                          ORDER

       The Recommendation, (ECF No. 91), of the United States Magistrate Judge was filed

with the court in accordance with 28 U.S.C. § 636(b) and, on November 6, 2019, was served

on the parties in this action. Plaintiff subsequently filed a document docketed as a Motion to

Add Additional Evidence to Objection, (ECF No. 99), which the Court construes as an

objection to the Magistrate Judge’s recommendation.

       The court has appropriately reviewed the Magistrate Judge’s report and Plaintiff’s

objections. It has made a de novo determination which is in accord with the Magistrate Judge’s

report. The court therefore adopts the Magistrate Judge’s recommendation.

       IT IS THEREFORE ORDERED that Defendants Pendolino, Ferguson, and

Cappolla’s Motion for Judgment on the Pleadings, (ECF No. 52), is GRANTED and this

action is DISMISSED as to Defendants Pendolino, Ferguson, and Cappolla.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Injunction and Action for

Replevin, (ECF No. 63), is DENIED.
       IT IS FURTHER ORDERED that Defendants Dr. Rhoades and Nurse Swallie’s

Motion to Dismiss Pursuant to Rule 4(m), (ECF No. 77), is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Cross Motion for Summary Judgment,

(ECF No. 81), is construed as a response in opposition to Defendants Pendolino, Ferguson,

and Cappolla’s Motion for Judgment on the Pleadings. Alternatively, Plaintiff’s Cross Motion

for Summary Judgment is DENIED AS MOOT.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Add Additional Evidence to

Objection, (ECF No. 99), is construed as an objection to the Magistrate Judge’s

Recommendation and that the motion shall be TERMINATED.

       This, the 21st day of February 2020.


                                              /s/ Loretta C. Biggs
                                              United States District Judge
